DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 disclose a process of producing the deodorizer chemical, however claims 15 and 16 fail to further limit structural elements of the apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO2011/097679).
	WO reference in figure 4 teaches an apparatus comprising a tube(nozzle 11 and elongated boss 21) for receiving a stream of exhaled air(from mouthpiece 33), an emitter(diffuser 25) coupled to the tube, the emitter operable to emit a deodorizer chemical(scented oil) into the stream of exhaled air in the tube, and a deodorizer chemical source(scented cotton bud 45 of figure 6, can also be container of scented oil) coupled to the emitter for delivering the deodorizer chemical to the emitter.  WO reference further teaches wherein the deodorizer chemical source stores the deodorizer chemical.  
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(7-41358).
Japanese reference teaches in figure 1 an apparatus comprising a tube(lower cover 5-1 and upper envelope cover 5-2) for receiving a stream of exhaled air(from mouthpiece 5-3), an emitter(punching metal 8 and electric heater 8) coupled to the tube, the emitter operable to emit a deodorizer chemical into the stream of exhaled air in the tube, and a deodorizer chemical source(noting particulate charcoal as a deodorizer is placed between punching metals in the upper part of a thermal decomposition device such as an electric heater 8) coupled to the emitter for delivering the deodorizer chemical to the emitter.   Japanese reference further teaches wherein the deodorizer chemical source stores the deodorizer chemical.
	 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO2011/097679).
WO reference teaches a method comprising receiving a stream of exhaled air(from mouthpiece 33) in a tube(nozzle 11 and elongated boss 21), delivering a deodorizer chemical from a deodorizer chemical source(scented cotton bud 45) to an emitter(diffuser 25) coupled to the tube, operating the emitter to release the deodorizer chemical into the stream of exhaled air in the tube.  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(7-41358)
Japanese reference teaches a method comprising receiving a stream of exhaled air(from mouthpiece 5-3) in a tube(lower cover 5-1 and upper envelope cover 5-2) , delivering a deodorizer chemical from a deodorizer chemical source(particulate charcoal) to an emitter(noting particulate charcoal as a deodorizer is placed between punching metals in the upper part of a thermal decomposition device such as an electric heater 8), and operating the emitter to release the deodorizer chemical into the stream of exhaled air in the tube.  

Allowable Subject Matter
Claims 2-13,17,18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 8, 2022